Citation Nr: 0124819	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  94-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 10 percent for a hiatal 
hernia with gastroesophageal reflux disease and a history of 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1993, by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the veteran's claim of 
entitlement to a compensable rating for gastritis was denied.  
The veteran subsequently perfected an appeal of that 
decision.  In an August 1999 decision the Board granted the 
veteran service connection for a hiatal hernia with 
gastroesophageal reflux.  Subsequently, the RO determined 
that the veteran's hiatal hernia with gastroesophageal reflux 
and gastritis involved the same symptomatology, and combined 
the disorders into service connection for a hiatal hernia 
with gastroesophageal reflux with a history of gastritis, 
assigning a 10 percent evaluation therefor, effective May 28, 
1993, the day the veteran's claim of entitlement to an 
increased rating for gastritis was received at the RO.  

The regulations governing the evaluation of digestive 
disorders note that although there are many different 
diseases associated with the abdominal region which may vary 
in their "site of pathology," these diseases generally 
involve a "common disability picture."  Accordingly, 
disabilities of the digestive system "do not lend themselves 
to distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding."  
38 C.F.R. § 4.113 (2001).  Given this regulatory 
determination, and the fact that the symptoms of the 
veteran's gastritis and hiatal hernia present the same 
"disability picture," the RO's combination of these 
disorders for evaluative purposes is appropriate, and the 
Board will consider the disability as characterized by the 
RO.  



FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's hiatal hernia with gastroesophageal reflux 
and history of gastritis is manifested by dysphagia once a 
day for solid and liquid foods, epigastric pain, no arm pain, 
occasional diarrhea and constipation, mild epigastric 
tenderness, no organomegaly, normal bowel sounds, no recent 
anemia, nausea with reflux, heartburn, no hematemesis or 
melena, a moderate sized hiatal hernia with otherwise normal 
esophagus, stomach and duodenum, and the use of prescription 
medication to control symptomatology.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a 
hiatal hernia with gastroesophageal reflux and a history of 
gastritis are not met.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, the Veteran's Claims 
Assistance Act was passed eliminating the well-groundedness 
requirement, and heightening the VA's duties to notify and 
assist claimants regarding their claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001).  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Additionally, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with three 
VA medical examinations, dated in June 1993, January 1999, 
and July 2000, addressing the severity of his stomach and 
esophageal disability.  Finally, the evidence relied on for 
the decisions and notice of the information required to 
substantiate his claim has been presented in the Statement of 
the Case and Supplemental Statements of the Case, provided to 
both the veteran and his representative.  Accordingly, no 
further assistance is necessary to comply with the 
requirements of the new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim, and a remand back to the RO for compliance with the 
new legislation is not necessary.  Given that the VCAA and 
the new regulations have been complied with, the veteran is 
not prejudiced by the Board's decision to address his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

As stated previously, in evaluating claims involving the 
gastrointestinal system, the regulations note that, although 
there are many different diseases associated with the 
abdominal region which may vary in their "site of 
pathology," these diseases generally involve a "common 
disability picture."  38 C.F.R. § 4.113 (2001).  
Consequently, disabilities of the digestive system "do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding."  Id.  

In keeping with this conclusion, the ratings governing the 
digestive system provide that evaluations under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  38 C.F.R. 
§ 4.114 (2001).  A single evaluation will be assigned under 
the Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id. 

With these provisions in mind, the Board notes that the RO 
ascertained the severity of the veteran's hiatal hernia with 
gastroesophageal reflux and a history of gastritis, by 
application of the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7346, governing hiatal hernia.  Under this 
provision, a 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health; a 30 percent 
rating requires persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; a 10 percent evaluation is 
warranted for two or more of the symptoms for the 30 percent 
evaluation with less severity.

The Diagnostic Code for hypertrophic gastritis, 7307, 
provides that the disorder be identified by gastroscope, and 
that a 10 percent evaluation is warranted for chronic 
gastritis with small nodular lesions and symptoms; a 30 
percent for chronic gastritis with multiple eroded or 
ulcerated areas and symptoms; and a 60 percent evaluation for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas.  All recent upper gastrointestinal series 
(upper GI series) results for the veteran failed to show any 
ulceration or eroded areas.  The stomach, duodenum and 
esophagus were normal other than the hiatal hernia.  
Accordingly, an evaluation greater than 10 percent pursuant 
to Diagnostic Code 7307 is not available.

Turning to the other medical evidence of record, at the June 
1993 VA examination, the veteran complained of heartburn, and 
constant epigastric pain.  He denied vomiting, hematemesis 
and melena.  Objective findings noted a soft abdomen with 
active bowel sounds, no masses and no organomegaly.  There 
was some right lower quadrant tenderness without rebounding 
or guarding.  He was diagnosed with severe anemia and a 
hiatal hernia with reflux.  An upper GI series found a mild 
to moderate sized hiatal hernia with reflux and an otherwise 
normal esophagus, stomach and duodenum.  

In January 1999 the veteran was provided with another VA 
examination.  At this time he reported symptoms of heartburn 
and reflux, and the use of prescription medication to control 
his symptoms.  He denied nausea or vomiting, dysphagia, 
anemia, weight loss and weight gain.  On physical examination 
his abdomen was soft with mild epigastric tenderness, no 
organomegaly, and normal bowel sounds.  Blood work results 
found no anemia.  A barium swallow and upper GI series found 
a mild to moderate sized hiatal hernia with reflux and an 
otherwise normal esophagus, stomach and duodenum.  A stomach 
examination held at the same time noted additional symptoms 
of occasional diarrhea and constipation, and occasional 
nausea and vomiting.

Outpatient treatment records from the VA clinic in 
Montgomery, Alabama, for the period from December 1998 to 
February 2000, show that the veteran was seen on a regular 
basis for evaluation of his gastroesophageal reflux.  In 
December 1998 he had intermittent problems with his reflux 
and was continued on prescription medication.  In June 1999 
he was prescribed Prevarid.  In October 1999 he was noted to 
be generally stable on medication but with occasional 
symptoms.  In February 2000 he reported occasional difficulty 
swallowing and continued intermittent symptoms.  He was put 
on Prevarid and Reglan.  

In July 2000 the veteran was again provided a VA examination 
for his hiatal hernia with gastroesophageal reflux and 
history of gastritis.  At this examination he complained of 
dysphagia for solid and liquid foods once a day, reflux 
symptoms, heartburn, occasional vomiting of formed food, 
occasional diarrhea and constipation, and nausea with reflux.  
He denied hematemesis and melena, and denied colic.  On 
physical examination the examiner reported that the veteran 
was heavyset with no apparent distress.  His abdomen was 
normal in appearance, soft and there were no physical signs 
of anemia.  He had no recent weight gain or loss.  His 
abdomen had no rebounding or guarding, although there was 
mild diffuse abdominal tenderness in the epigastrium and 
moderate tenderness in the lower abdomen.  In the report of a 
stomach examination held at the same time, in addition to the 
above findings and symptoms, the veteran denied arm pain, and 
reported occasional regurgitation of solid food.  Both 
examiners diagnosed a hiatal hernia.

Given the medical evidence, the Board finds that the 
veteran's symptoms of a hiatal hernia with gastroesophageal 
reflux more nearly approximate the criteria for a ten percent 
rating.  Although he has reported dysphagia, heartburn or 
pyrosis, recurrent epigastric distress and regurgitation, he 
does not have arm pain or other related pain.  Moreover, his 
dysphagia occurs only once day, and his symptoms even taken 
all together do not indicate considerable impairment of 
health.  He was in no apparent distress and is well-nourished 
despite his epigastric symptoms.  Accordingly, as required 
for a 10 percent evaluation, the Board finds that he has some 
of the symptoms of a 30 percent, but at a less severe level.  
Consequently, a rating greater than 10 percent for a hiatal 
hernia with gastroesophageal reflux and a history of 
gastritis is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 10 percent for a hiatal 
hernia with gastroesophageal reflux and a history of 
gastritis is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

